 180DECISIONS OFTHE NATIONALLABOR RELATIONS BOARDChicago Typographical Union No.16andChicagoSun-Times, Inc. Case 13-CB-11927August 21, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFTAND HIGGINSOn September 22, 1988, Administrative LawJudge Walter H. Maloney issued the attached deci-sion.The General Counsel, the Charging Party,and the Respondent filed exceptions and supportingbriefs, and the General Counsel and the Respond-ent filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions'asmodified herein and to adopt therecommended Order as modified.The judge found,and we agree,that the Re-spondent,Local 16,unlawfully failed and refusedto provide certain information requested by theCharging Party, Chicago Sun-Times (the Compa-ny), pursuant to the "most-favored nation"clauseof the parties' collective-bargaining agreement. 2IWe donot rely onTool & Die Makers Lodge 78 (Square D Co.),224NLRB 111 (1976), cited bythe judgeWe alsonote that the correct cita-tion toNLRB Y Yawman & Erbe Mfg.Ca. is 187 F 2d 947 (2d Cir1951)2As set forthfully in the judge's decision,the clauseprovided that ifterms regarding wages, hours, or working conditions were"granted" thatreduced the cost of operations in the composingroomof the ChicagoTribune,where the Respondent represented a unit of employees.the Re-spondent and the Sun-Timeswould meet within5 daysto discuss thoseconditions,ultimately,the Sun-Timeshad the right to implement similartermsBy letter datedAugust 21,1987, the Sun-Times informedthe Respond-ent that it had learned that actions might have been taken at the Tribunethatwould affect its rights under the collective-bargaining agreementThe letterasked for the following information concerning the Tribunefor the period since January 1, 1985-(1) all correspondence, proposals and agreements between the Re-spondent and the Tribune relating tooffersor agreements by the Re-spondent or its members to return towork (after a strike), or to employ-ment of union members or nonunion composing room employees and theterms and conditions of such employment,(2) any written or posted terms or conditions of employment withinthe bargaining unit,(3) all letters and documents between the Respondent and the Tribunerelating to fringe benefits of bargaining unit employees; and(4)wage rates,and effective dates thereof,of bargaining unit employ-ees represented by the RespondentThe Respondent replied on August 24 that it was not aware of any ac-tions of the sort referred to in the Company's letter.The Companyreiter-ated its request on August31.TheRespondent replied on September 3that the"1975 Supplemental Agreement"was still (in its view)in effectat the Tribune and that the conditions posted on January 15, 1985,after abargaining impasse,by both the Tribuneand the Sun-Timeswere stillposted atthe Tribune A third requestby the Sun-Times,dated Septem-ber 14,elicited a response on September 18 that asserted that the onlycontract between the Respondent and the Tribune was the 1975 Supple-mental Agreement,remindedthe Companythat it(the Sun-Times) was aThat clause creates a duty on the part of the Re-spondent to disclose information concerning wages,hours, and other terms and conditions of employ-ment at the Sun-Times'principal competitor, theChicago Tribune, in order that the Sun-Times mayreplicate those conditions.Laborers(Heavy Contrac-tors),285 NLRB 688 (1987);BartendersLocal 355(Doral Beach Hotel),245 NLRB 774 (1979). By fail-ing to provide the requested information,the Re-spondent failed to bargain in good faith in violationof Section 8(b)(3).3The General Counsel and the Company have ex-cepted to the judge's decision in several particulars,contending that the judge erred in failing to requirethe Respondent to supplyallthe information re-quested by the Company. We find merit in certainof those exceptions.We agree with the General Counsel and theCompany that the judge incorrectly found that theRespondent had fulfilled its duty to furnish infor-mation with respect to striking employees who hadreturned to work at the Tribune after February 10,1986.The judge reached that conclusion because(1) the conditions posted by the Tribune on Janu-ary 15,1985, also had been posted by the Sun-Times,(2) Union President Donovan had informedthe Company that "to [his] knowledge" those con-ditions were still posted at the Tribune, and (3) theRespondent's counsel stated at the hearing,withoutcontradiction,that returning strikerswere stillworking at the Tribune under the conditions speci-fied in the Respondent's February 10, 1986 letter tothe Tribune. That conclusion, however, does notfollow from the facts. Even though Donovan's rep-resentation to the Company may have been accu-rate as far as it went,other pertinent agreementsstillcould have been arrived at since January 15,1985, that were not referred to in the posted condi-tions.4Accordingly, the judge improperly conclud-ed that the Company had failed to justify its re-quest for any furtherinformation regarding return-party to the conditions posted on January 15, 1985,and stated the Re-spondent'scontention that the term"granted"in the"most-favorednation"clause did not mean"unilaterally imposed"Because that inter-pretation evidently differed from that of the Company, the Respondentproposed to arbitrate the disputea The judge inadvertently found that the Respondent violated Sec8(a)(1) and (5), instead of 8(b)(3)We correct the errorIn his recommended Order the judge inadvertently included a provi-sion containing language used in cases involving a respondent-employerOur Order contains the language appropriate for a respondent-labor orga-nization4 Contrary to the judge,it is irrelevant that the Company produced noevidence to controvert the statement by the Respondent's counsel that itsmembers were still working under the terms of the February 10 letter. Asthe judge recognized,statements of the Respondent's counsel are not evi-dence If the Respondent wished to deny the existence of other agree-ments,itshould have done so through the sworn testimony of a compe-tentwitness SeeDoubarn Sheet Metal,243 NLRB 821,824 fn. 16 (1979)296 NLRB No. 24 CHICAGO TYPOGRAPHICAL UNION 16 (CHICAGO SUN-TIMES)ing strikers,and we shall direct the Respondent toprovide copiesof any writtenor posted terms andconditions at the Tribune.5However,we reject the General Counsel and theCompany's contention that the correspondence andproposals between the Respondentand the Tribuneconcerning the employees'return to the Tribunewere relevant and should have been provided. Weagreewith the judge that the"most-favorednation"clause evidently applies only to terms andconditions actually ineffect,or which the employ-er could putinto effect, at the Tribune,and thatproposals that do not reflect such terms and condi-tions during the relevant period therefore are notrelevant and need not be produced.We qualify ourholding,however,in one respect.To the extentthat the correspondence and proposals do reflectterms and conditions actually ineffect(or that theTribunecould put into effect),but that have neverbeen incorporated in a formal,integrated docu-ment,and that exist on paper only in the form ofproposals,counterproposals,and incorporations byreference,theCompanyisentitled to receivecopies of those documents.6Apparentlybecause he had found that the Re-spondenthad fulfilledits duty to provide informa-tion concerning returned strikers,the judge or-dered the Respondent to provide wage informationonly forstrike replacementsat the Tribune.Weagree with the General Counsel and the Companythat theRespondent must furnish wage informationfor all employees in the bargaining unit at the Trib-une, and we shall modifythe Orderaccordingly.?5We find no merit,however,in the contention of the General Counseland the Company that the Respondent unlawfully failed,until the day ofthe hearing, to provide the Company a copy of the conditions postedat-and by-the Tribune and the Sun-Times on January 15, 1985. Al-though the posted conditions fell literally within the terms of the Compa-ny's request,we find that the Respondent reasonably assumed that theCompany already had a copy of the conditions that it had posted itselfThere is no evidence that the Respondent knew before the day of thehearing that,as had happened,the Company had lost its copy, and onbeing informed of that fact,the Respondent immediately agreed to pro-vide a copy.Under the circumstances,we do not find that the Respond-ent acted in bad faith in this respect(We do agree with the GeneralCounsel and the Company that the Respondent's undertaking to providea copy of the posted conditions was not, as the judge thought, an act ofsupererogation.but instead was an act of compliance with its statutoryduty.)8 Because the Respondent at the hearing provided the Company acopy of its February 10, 1986 letter to the Tribune stating the strikers'willingness to return to work unconditionally, it need not produce an-other copy to be in compliance with our Order.' The Respondent excepts to the judge's finding that it must provideinformation concerning the terms and conditions of employment of strikereplacements at the Tribune.CitingDailyOlympian,275NLRB 46(1985), the Respondent contends that,because there is an unresolved dis-pute over whether it is the representative of the strike replacements, ithas no duty to provide information regarding those employeesWe findno merit in that exception.Daily Olympianconcerned a union's requestfor information from an employer of employees whom the union soughtto represent(but previously had not represented) This case,by contrast,involves an information request concerning the terms and conditions ofemployment atanothercompany,the Tribune,pursuant to the"most-fa-181We also findmerit in the exceptionsby the Gen-eral Counsel and the Company to the judge's find-ing that the Respondent need not providerelevantinformationto the Company,as requested,that isin the possessionof the GeneralCounsel as part ofanother case.By order dated June 17,1988, theBoard reversedthe judge's ruling atthe hearingthat the GeneralCounsel should give the Companyrelevant information in her possession.We reiterateour earlier ruling here,and find thatthe Respond-ent is not excused fromproviding the Companywith relevantinformation merely because that in-formation may alreadybe in the handsof the Gen-eralCounsel.8 It is the Company,not the GeneralCounsel,that has requested the information; and itis the Respondent,not the General Counsel, thatowes the obligationunder the Act.Finally, the judge found thattheRespondentmust provide information concerning fringe bene-fitspaidto "composing room employees" at theTribune. The GeneralCounsel contends that thejudge's terminologydoes not make clearthat theRespondent'sduty extends to fringe benefits paidto strike replacementsas well as to returning strik-ers.We shall modify the Orderto make clear thatthe Respondent's duty applies to all employees inthe bargaining unit at theTribune.ORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge as modifiedbelow and orders that the Re-spondent,Chicago Typographical Union No. 16,Chicago,Illinois, its officers,agents,and represent-atives, shall take the actionset forth in the Orderas modified.1.Substitutethe followingfor paragraphs 1(a)and (b)."(a) Failing and refusingto provide the ChicagoSun-Times, Inc., with information that is relevantand necessary for the Sun-Times to evaluate itsvored nation"clause of the Respondent's contract with the Sun-TimesWhether ornot the Respondent represents specific employees of theTribune,those terms and conditions are at least arguably relevant to theSun-Times under the "most-favored nation" clause.Moreover,whereasthe union inDaily Olympianhad not represented the employees whowere the subject of its information request.Local 16 has traditionally rep-resented all of the Tribune's composing room employees, and takes theposition that it still does.Until the representation dispute involving thereplacements,which the Respondent relies on as a defense to this allega-tion,isresolved, there is a presumption that the Respondent is still therepresentative at the Tribune.Accordingly, the Respondent would be en-titled to receive information from the Tribune regarding those employees,and therefore has the duty, even underDaily Olympian,to provide suchinformation to the Sun-Times.8A party is not relieved of its duty to provide relevant informationsimply because that information may be available from other sourcesPostal Service,276 NLRB1282, 1288(1985). 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrights under the collective-bargaining agreementwith the Respondent."(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act."2. Substitute the following for paragraph 2(a)."(a)On request, furnish the Chicago Sun-Timeswith any information in its possession that is rele-vant to the evaluation of the Company's rightsunder the parties' collective-bargaining agreement,including the following:"1.All documents for the period January 1,1985, to the present between the Respondent andtheChicago Tribune, relating in any manner toagreements by the Respondent and/or its membersto return to work at the Chicago Tribune or, inany manner, to employment of members of the Re-spondent or of nonunion composing room employ-ees by the Chicago Tribune and the terms and con-ditions of such employment. If any terms exist thatare not contained in integrated documents, but thatappear in documents containing proposals andcounterproposals, those documents must be pro-duced."2.Any written and/or posted terms and condi-tions of employment within the bargaining unitrepresented by the Respondent at the ChicagoTribune for the period January 1, 1985, to thepresent."3.All letters and documents between the Re-spondent and the Chicago Tribune relating tofringe benefits afforded employees in the bargain-ing unit represented by the Respondent at the Chi-cago Tribune for the period January 1, 1985, to thepresent."4. The wage rates for employees in the bargain-ing unit represented by the Respondent at the Chi-cago Tribune for the period January 1, 1985, to thepresent,9 and the dates on which those wage rateswere put into effect."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to provide the ChicagoSun-Times with information pertaining to employ-ees in the Chicago Tribune composing room that isor may be relevant to its rights under the Uniform-ity of Agreement clause in our contract with theSun-Times.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL provide the Sun-Times with the fol-lowing information:1.All documents for the period January 1, 1985to the present between Local 16 and the ChicagoTribune relating in any manner to agreements byLocal 16 and/or its members to return to work atthe Chicago Tribune or, in any manner, to employ-ment of members of Local 16 or of nonunion com-posing room employees by the Chicago Tribuneand the terms and conditions of such employment,as set forth in the Board's Decision and Order.2.Any written and/or posted terms and condi-tionsof employment within the bargaining unitrepresented by Local 16 at the Chicago Tribunefor the period January 1, 1985, to the present.3.All letters and documents between Local 16and the Chicago Tribune relating to fringe benefitsafforded employees in the bargaining unit repre-sented by Local 16 at the Chicago Tribune for theperiod January 1, 1985, to the present.4.The wage rates for employees in the bargain-ing unit represented by Local 16 at the ChicagoTribune for the period January 1, 1985, to thepresent, and the dates on which those wage rateswere put into effect.CHICAGO TYPOGRAPICAL UNION No. 169 Literally, the Company's request was for wage rates "for the periodJanuary 1,1985 " We assumethe Company's intentionwas to ask forsuch data"to the present,"as it did with respect tothe otheritems ofinformationJulieHughes,Esq.andBarbaraSapin,Esq.,for the Gen-eral Counsel.Gilbert A.Cornfield,Esq.,of Chicago,Illinois, for theRespondent.Elliot S. Azoff, Esq.,of Cleveland, Ohio, for the ChargingParty. CHICAGO TYPOGRAPHICAL UNION 16 (CHICAGO SUN-TIMES)183DECISIONSTATEMENT OF THE CASEWALTER H. MALONEY, Administrative Law Judge.This case came on forhearingbeforeme atChicago, Illi-nois, upon an unfairlabor practicecomplaintissued bythe RegionalDirectorRegion13,'whichalleges thatRespondentChicago Typographical Union No. 162 vio-lated Section8(b)(3) of the Act. More particularly, thecomplaint alleges that the Respondentfailedand refusedto supply the Charging Party Sun-Times withcertain in-formation relevantto the Sun-Times'bargaining obliga-tionswhich the Respondentisobligatedto provide byvirtue of a Uniformity of Agreement provisionfound inthe current Sun-Times-Respondentcontract.The Re-spondent asserts, in the alternative,that ithas suppliedthe Sun-Times withany and all relevant informationwhich it requested and that anyadditional information isnot relevant to the bargainingpowers and obligations ofthe Respondent.Uponthese contentions the issues hereinwere joined.FINDINGS OF FACTA. The Unfair Labor Practices Alleged1.BackgroundThe Sun-Times andthe Chicago Tribune (Tribune) arethe twomajor daily newspapers operating in the metro-politanChicago area.For many yearstheybargainedwiththe Respondent and various other labor organiza-tions in multiemployer bargaining units throughthe Chi-cago Newspaper Publishers Association(CNPA). TheRespondent represents employees in the respective com-posing roomsof theSun-Times and the Tribune in whatare now separate and distinct bargaining units.The last contract concludedby the CNPA with theRespondent expired in January 1983. On January 15,1985, after nearly 2 years of fruitless bargaining,both theSun-Times and theTribunedeclared an impasse. In thename of theCNPA, both theSun-Times and theTribuneposted in their respective composing rooms a copy of the"new conditions" which wouldthenceforth govern theemployment of composing room employees at both loca-tions.The "newconditions"were, in effect, a detailed60-page document,similar informto a collective-bar-'The principal docket entries in this case are as followsCharge filed herein by the Sun-Times against the Respondent Union onOctober 19,1987; complaint issued by the Regional Director against theRespondent on November27, 1987,Respondent's answerfiled on De-cember 14,1987; hearing held in Chicago,Illinois, on February 18, 1988;briefs filed with me by the General Counsel,the ChargingParty,and theRespondent on or before July 31, 19882 The Respondent admits,and I find,that the Charging Party is a cor-porate entity which publishes and circulates a daily newspaper in theMetropolitan Chicago area.During the year ending June30, 1987, it de-rived gross revenues in excessof $200,000 During that period of time itpurchased and received at its Chicago,Illinoisoffice andplace of busi-ness goods and materials directly from points and places located outsidethe State ofIllinois,which goodsand materialswere valuedin excess of$50,000Accordingly,the Charging Party is an employer engaged incommerce within the meaningof Sec.2(2), (6), and(7) of the Act. TheRespondent is a labor organization within the meaning ofSec. 2(5) of theActgaining agreement and identical in its terms for bothnewspapers.The postings were accompanied by a notice,signed by Robert E. Page of the Sun-Times and CharlesT. Brumback of the Tribune on the letterhead of theCNPA.They read:SUBJECT:An Important MessageAbout TheComposing Room ContractAfter twoyears of negotiations,we are at totalimpasse.Based on that, we have terminated the oldcontract and have posted new working conditions.Attachedis a copy of the new conditions.Here are some key points you should be awareof:The critical changes deal with the accepted rulesgoverning situation holders when they are trans-ferred.Thesenew rules do not take awayyour JobSecurity.Paginationwill not eliminate the building orconstruction of display ads on 2200'sor similarequipment.CNPA has consistentlysaid to theUnion thatits offerkeeps thework ofbuilding dis-play ads inthe composing room.The postedconditions do not affectyour jobsecurityas spelled out in the SupplementalAgreement.From that point forward,labor relations in the respec-tive composing rooms took markedly different paths. InJuly 1985, the Respondent struck the Tribune, whichcontinued to operate with strike replacements.Negotia-tions continued between the Respondent and the Tribunebut no contract was ever concluded.On February 10,1986, the Union called off the strike and sent a letter totheTribune over the signature of its president, DaveDonovan,which read as follows:I am writing to you as the President of theChicagoTypographical Union No.16 and as the authorizedagent of those striking employeesof the ChicagoTribuneCompany representedby the Chicago Ty-pographicalUnion No.16.The striking employeesarewilling and ready to returntowork withoutcondition.This offeris being made within the termsof theSupplemental Agreement between ChicagoNewspaper Publishers'Association and ChicagoTypographical Union No.16 and,in particular, theJob SecurityProvisionsthereof. I therebyrequestthat representativesof theUnion and the Companymeet immediately to arrange for an expeditious andorderly returntowork of the strikers.Please callme atthe Unionoffices and advise me where andwhen you desire to meet.Somebut byno means all of the strikingTribune com-posing room employees have been returnedto work.At theSun-Times no strike occurred.The parties con-tinued to bargain.In the fallof 1985,they concluded a 5-year individual employer agreement covering just com-posing room employees at the Sun-Times.This agree-ment, now in effect,expires on January 14, 1989, and 184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas retroactive to the expiration of the previous multi-employer agreement in 1983.It contains the followingclause, styled Uniformity of Agreement, whichis at issuein this case:Sec. 7(a) If any terms regarding wages, hours orworking conditionsthat affectthe cost of operationsin the Composing Roomor otherconcessions af-fecting the cost of operations in the ComposingRoomare grantedto the Chicago Tribune duringthe life of thisAgreementwhich are better or dif-ferent and havethe effectof reducing operatingcosts in the Composing Room,the Parties shallmeet to review such terms or concessions withinfive (5) days aftersuch terms or concession hasbeen granted.Withinten (10) days aftersuch meet-ing, the Officeshall decidewhether itwishes to im-plement suchor differentterms or concessions oreffectuate someother changeaffectingthe cost ofoperations in the Composing Room.If the Officewishes to implement some otherchange,the Partiesshallmeet at a mutually convenient time and placeto determine whether agreementcan be reached toimplement such other change.If no agreement isreached within fifteen (15) daysfrom thedate thePartiesmeet to discuss implementingsuch otherchange,theOfficemay elect to implement suchbetter or differentterms or concessionsgranted tothe Chicago Tribune forthwith. [Emphasisadded.]2.The request forinformation and eventssubsequenttheretoIn the late summerof 1987,the Sun-Times, actingthrough its then-directorof personnel and labor relations,Jack J. Nettis, and the Respondent, acting through itspresident,Dave Donovan,engaged in an exchange ofcorrespondence concerning the desireof theSun-Timesto obtain information from the Union concerning wagesand terms and conditions of employmentat the Tribune.The correspondence is as follows:Nettis to Donovan-August 21, 1987In recent weeks, we have learned that there mayhave been actions taken bytheChicago Typo-graphical Union No. 16 in 1986 or 1987, regardingterms and conditions of employment at the ChicagoTribune, that affect certain rights of the ChicagoSun-Times, Inc., underthe laborcontract betweenChicago Sun-Times, Inc., and Chicago Typographi-calUnion No.16. In order to properly administerour labor contract and to insure the protection ofthe Company's rights under the labor contract, werequest the Union provide us with the following in-formation:1.All correspondence, proposals and agreements forthe period January 1,1985, to the present betweeneither yourself,your attorneys or any other agentof Chicago Typographical Union No. 2 [sic] andthe Chicago Tribune, George Veon, or any otheragent of the Chicago Tribune relating in anymanner to offers or agreements by the Unionand/or its members to return to work at the Chi-cagoTribune or,in any manner,to employmentof members of Chicago Typographical Union No.16 or non-union composing room employees bythe Chicago Tribune and the terms and conditionsof such employment.2.Anywritten and/or posted terms and conditionsfor employment within the bargaining unit repre-sented by Chicago Typographical Union No. 16at the Chicago Tribune for the period January 1,1985, to the present.3.All lettersand documentsbetween Chicago Ty-pographical Union No.16 and the Chicago Trib-une relating to fringe benefits afforded employeesin the bargaining unit representedby theUnion atthe Chicago Tribune for the period of January 1,1985, to the present.4.The wage rates for employees in the bargainingunit represented by the Union at the ChicagoTribune for the period January 1, 1985, and thedates on which said wage rates were put intoeffect.Donovan to Nettis-August 24, 1987This isto acknowledge receiptof your August21, 1987, letterto me. In your letteryou make ref-erence to some informationthat you havereceived.I am not aware "thattheremay have been ac-tionstaken by Chicago Typographical Union No.16 in 1986 or 1987, regarding terms and conditionsof employmentat the Tribune."Nettis to Donovan-August 31, 1987By this letter I am again requesting that ChicagoTypographical Union No.16 provide the informa-tion requested in order to enable the Chicago Sun-Times, Inc. to administer the labor unit rate andprotect its rights.Yourdegree of awareness con-cerning the actions of Chicago TypographicalUnion No.16 is not relevant to and does not relievethe Union of the Union's obligation to respond tothe Company's legitimate information request.Donovan to Nettis-September 3, 1987I am certain you are aware,and I reaffirm, thefollowing information with respect to the Union'scontractual relationship with the Chicago Tribune:1.It has remained the Union's position that the1975 Supplemental Agreement is still in effect at theChicago Tribune. The Chicago Tribunedisputesthat position and the issue is thesubject oflitigationbefore Judge Marvin E. Aspen of the United StatesDistrict Court.The status of that litigation has beenrepeatedly referred to during the course of the arbi-tration proceedings between the Union andthe Chi-cago Newspaper Publishers' Association while youhave been present at the hearing.2.The CNPA-posted conditions of January 15,1985, to my knowledge,are still posted at the Chi-cago Tribune. However,the CNPA and the Chica-go Tribune are in dispute over whether the provi- CHICAGO TYPOGRAPHICALUNION 16(CHICAGO SUN-TIMES)sions for mandatory transfers,ad work jurisdiction,and sub hiresof theposted conditions are in conflictwith the Supplemental Agreement.Additionally,there are pendingNational LaborRelations Boardunfair labor practice and representation proceedingsbetween theUnion and the Chicago Tribune overthe Chicago Tribune's position that only employeesengaged in the manual paste makeup of display adsand pages are coveredby the 1985posted condi-tions and are"composing room employees"withinthemeaning of the bargaining unit as it existedwhen the CNPAand the employers'representativeand sincethe fallof 1985 when separate negotia-tions commenced between the Union andthe Chica-go Tribune.Your letter of August 21, 1987, followed by yourletterof August 31, 1987, and yourrecent actions inunilaterally cutting wages of the Mailers'bargainingunit portends the same actionby the Chicago Sun-Timesfor its composing room employees underyour interpretationof the "Uniformity of Agree-ment" of ourcontract (Section7).The Union dis-putes your position that our contract grants author-ity to the ChicagoSun-Times to lower wages toeither the CNPA-posted conditionsof January 15,1985, instituted some ten months prior to the agree-ment for the current main contract between theUnion and the ChicagoSun-Times, or to wage rateswhich the Chicago Tribunemay be paying tostrikebreakers or othershired since July 18, 1985.None of thelatter persons,in any event,hold guar-anteed positions under the Supplemental Agreementas do all the regular situationholdersat the Chica-go Sun-Times.The Unionwill nottolerate action bythe ChicagoSun-Times in unilaterally cutting our negotiatedwages under the guiseof a fabricatedinterpretationof the Uniformity of Agreementprovisions of ourcontract.Therefore, the Unioninsists that we imme-diatelyarbitrate the issue whether the Union has"granted tothe Chicago Tribune ... better or dif-ferent . . .operating costs in the Composing Room(which have the effectof reducing operating costs)within the meaning of Section 7(a) and7(b) of thebargaining agreement."The letter went on to further the Union's demand for ar-bitration.Donovan even suggested names of individualswho might serve as neutral arbitrator and chairman ofthe Joint Standing Committee,which is established bythe contract to resolve contract interpretation disputes.The Sun-Times refused to arbitrate this issue,as it wasposed by the Union,so the Respondent in this case filedsuit in U.S. district court to compel arbitration. The dis-trict judge refused to grant the Union's request,rulingthat,unless and until the Sun-Times actually put in placenew and different wage rates and conditions of employ-ment in its composing room pursuant to its right underthe Uniformity of Agreement clause of the contract, anyrequest by the Union for arbitration over the meaning ofthe word"grant"was premature.The Sun-Times main-tains here that it needs the information it requested from185the Union in the above-recited correspondence in orderto be in a position to evaluate its position under the Uni-formity ofAgreement clause and to determine whetheror not it should invokethe contractclause in questionand reduce the wages of Sun-Times composing roomemployees during the contractterm because Tribunecomposing room employees are making less.While thislitigationwas in progress,other related liti-gation,both beforethe Board and in the courts, was un-dertaken.The Chicago Tribunecontends that all replace-ments hired in its composing room betweenJuly 18,1985,when the strike commenced, and February 10,1986,whenthe Union offeredto return to work uncondi-tionally,are not a partof the originalcomposing roombargaining unit and that the Respondent in this case isnot entitled to represent such employees.The Respond-ent stoutly disputestheTribune'scontention and hasfiled arepresentation case, now pending,inwhich it isseekingfrom theBoard a determination that both re-placements and returning strikersare part ofthe sameTribune composing room bargaining unit(Case No. 13-RC-16862).In supportof itsposition in that case, theUnionsubpoenaedfrom the Tribune certaindata con-cerning the replacements whomthe Tribunehired duringthe strike.The Tribuneresisted this subpoena and theUnion wasforced tofile enforcement proceedings in theUnited States district court.It ultimately prevailed in thiseffort andinformationwhich theTribune gave this Re-spondent is in the process of being presented to the hear-ing officerin the course of an on-going and protractedrepresentation case.Meanwhile,the GeneralCounsel,acting through theRegional Director,issued an unfair labor practice com-plaint againstthe Tribuneon May 16,1986, alleging thatthe Tribuneviolated Section 8(a)(5) ofthe Act by refus-ing to furnish the Respondentwith thenames and jobfunctions of employees whom it hired as replacementsduring thestrikewhich hadthen just concluded (Cases13-CA-25850 and 13-CA-25852).When the instant pro-ceeding came on forhearing in February1988 some 2years after the consolidated complaint was issued againstthe Tribune, the Tribunecase had not yet come on forhearing.Accordingto representations made by counselfor theRespondent,certain documents were providedthe Union herein by the Tribunepursuant to a directiveof thedistrictcourt. His furtherrepresentation states thatthe documents in question are voluminous and do notdisclosewhatworkisbeing assignedto strikereplace-mentsnor thewageswhich theyare earning.Counsel forthe GeneralCounsel represented in this case that she hasin the filesof theoutstanding Board case against theTribunecertain information concerning replacements atthe Tribune whichinformationwas obtained from therepresentation case.However,because the representationcase had not then been reopened and the documents inquestion had not been introduced either in the represen-tation case or the complaint case against theTribune, shehas refusedto producethese documents in this case be-cause of certain strictures contained in Section102.118 of 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtheBoard'sRules and Regulations.3 Counsel for theGeneral Counsel asserted for the record in this case thatthe information she was withholding would probablyprovide some answers to the request for informationwhich the Sun-Times had made upon the Respondentherein.B. Analysis and ConclusionsPart of the duty included in the obligation to bargainin good faith involves the furnishing of information tothe other party in negotiations which is relevant in ena-bling that party to fulfill its own bargaining obligation.NLRB Y. Acme Industrial Co.,385 U.S. 432 (1967). Infor-mation relating to wages, hours, and terms or conditionsof employees relating to the bargaining unit for whichnegotiations are being conducted is presumptively rele-vant.NLRB v. Yawman and Erbe Mfg. Co.,187 F.2d 949(2d Cir. 1951). In this case, the data sought by the Sun-Times involves wages, hours, and terms of conditions ofemployees in another bargaining unit, a separate unit inwhich the Respondent herein owes a duty to the em-ployees of another employer to represent their interestsinnegotiationswith that employer. Accordingly, theduty to establish the relevance of such information fallsupon the one requesting it, not upon the entity fromwhom the information has been requested. In so saying,it iswell to note that the fact that information requestedpertains to employees outside the bargaining unit whichthe parties are negotiating does not per se render the re-quested data nonproducible.Associated General Contrac-tors of California,242 NLRB 891 (1979).As repeatedly stated by the Charging Party in thiscase, the employer in the other bargaining unit for whichinformation is here being sought from this Respondent isa competitor, and indeed a stiff and aggressive competi-tor, if we accept the representations of the Sun-Times.Such considerations argue more for confidentiality thanthey do for relevance of requested data. The fact thatMacy's might be curious to know what Gimbel's is doingdoes not create an obligation on the part of anyone totell them.In timespast, the Charging Party was well ap-prisedof the Tribune's bargaining posture and theprogress of its negotiations with this Respondent, sincethe Sun-Times bargained jointly with the Tribune con-cerning composing room employees in both establish-ments. In light of the bargaining history described above,those days are over and each employer has gone its sepa-Sec.102.118 of the Board'sRules and Regulations provides:... (a)(1) Except as provided in section 102.117 of these rules re-specting requests cognizable under the Freedom of Information Act,no Regional Director,field examiner,administrative law judge, at-torney,specially designated agent,General Counsel,Member of theBoard, or other officer or employee of the Agency shall produce orpresent any files, documents,reports,memoranda,or records of theBoard or of the General Counsel, whether in response toa subpoenaduces tecumor otherwise,without the written consent of the Boardor the Chairman of the Board if the document is in Washington,D.C. and in control of the Board, or of the General Counsel if thedocument is in a Regional Office of the Agency or is in Washington,D C. and in the control of the General CounselA request thatsuch consent be granted shall be in writing and shall identify thedocuments to be produced,or the person whose testimony is desired,the nature of the pending proceeding,and the purpose to be servedby the production of the document .. .rate ways. Notwithstanding this development, the Charg-ing Party still seeks to remain a "fly on the wall" con-cerning the Tribune's negotiations with the Respondent.By its wide-ranging demand for information, it has calledupon the Respondent in this case to keep it current con-cerning these matters. In the absence of some contractualundertaking to the contrary, the Respondent would haveno obligation to meet any such demand and might verywell be jeopardizing the interests of its Tribune-em-ployed members if it acceded to such a request.The General Counsel and the Charging Party point tothe existence of a so-called "most favored nations" clausein the current contract between the Union and the Sun-Times, a clause which empowers the Sun-Times to lowerwages and modify working conditions during the con-tract term in its own composing room if lower wages ormodified working conditions are "granted" by the Re-spondent to the Tribune and such grant has the effect ofreducing operating costs in the Tribune's composingroom. Suchclauseshave been held to trigger an obliga-tion on the part of a union which is party thereto to dis-close to an employer the wages, hours, and terms of con-ditions in another plant whose employees are representedby the same union, so that the first employer may enjoysimilar treatment.HotelEmployees Local 355 (DoralBeachHotel),245NLRB 774 (1979);Laborers (HeavyContractors Assn.),285NLRB 688 (1987). Where theright to obtain information rests upon such a premise, itis the contract itself which defines the scope of the obli-gation to produce, so the contract itself must be con-strued to determine both the existence of the obligationand its extent. Assistance in going to arbitration forms ajustification for producing requested information,Tool &DieMakers' Lodge 78 (Square D Co.),224 NLRB 111(1976);Chesapeake & Potomac Telephone Co.,259 NLRB225 (1981), and an employer need not wait until it actual-ly files a grievance or demands arbitration before itsdemand for information is timely.Association of GeneralContractors of California,supra. In all such informationproduction cases, the Board liberally construes what in-formation must be furnished, characterizing it as a "dis-covery type" obligation on the part of the producingparty.Postal Service,276 NLRB 1282 (1984).The Union's continuing position on the underlyingcontractual dispute in its relationship with the Sun-Timesis that the word "granted" in the Uniformity of Agree-ment clause in the Sun-Times contractmeansthat theSun-Times may not lowerwages orrevise working con-ditions in its own composing room unless the Union hasaffirmatively agreed with the Tribune that such may bedone in the Tribune bargaining unit. The mere fact thatthe Union capitulated at the Tribune and went back towork unconditionally does not, in the view of the Re-spondent,mean that it has granted new or differentwages or conditions to the Tribune. Moreover, the factthat the Tribune may have imposed lower wages unilat-erally upon strike replacements does not, in the view ofthe Union, constitute a "grant" within the meaning ofthe operative clause of the aforesaid contract. Accord-ingly, the Respondent contends that the arbitral conten-tion of the Sun-Timesis sofrivolous that, even if it pro- CHICAGO TYPOGRAPHICAL UNION 16 (CHICAGOSUN-TIMES)187duced information indicating lower rates at the Tribune,the Charging Party would have no standing in invokingthe Uniformity of Agreement clause.4The Sun-Times takes the position that "granted"means not only formal agreement but acquiescence, ex-press or implied,and that the information requested isrelevant to that issue.Iwill not resolve these conten-tions, leaving to an arbitrator,as yet unnamed,the taskof resolving this question.For information to be produci-ble under an obligation to bargain in good faith,the re-quested information need not be dispositive of an arbitra-tion case but need only bear some relevance to the con-tentions advanced by the parties.Pfizer,Inc.,268 NLRB916 (1983).Some of the information requested by theCharging Party falls into this category.Having set forth these parameters of the duty toproduce relevant information,it iswell to return to theoriginal premise,namely that the provisions of the Uni-formity of Agreement clause in the Sun-Times-Unioncontract necessarily define the duty of the Union toproduce information,because, in the absence of such aclause, therewould be no duty and the Sun- Timeswould be under an obligation to wait till the end of thecontract term to adjust wages and conditions in its com-posing room,regardless of what might be happening atthe Tribune.In the absence of such a clause,the Trib-une-Union bargaining relationship would be essentiallynone of the Sun-Times'legitimate business,any morethan the bargaining relationship of the Union with anyother company with whom it has such a relationshipwould be any of the Sun-Times'legitimate business. Theclause in question permits the Sun-Times to reducewages or modify conditions in its own composing roomif reduced wages or modified conditions at the Tribune"are granted" and "have the effect of reducing operatingcost"at the Tribune.It is clear beyond peradventure thatthis clause applies only to wages and conditions at theTribune which are actually in effect, not to wages orconditions which are under discussion or which are thesubject of proposals and counterproposals.Accordingly,theUnion is under no duty to produce informationunless it relates to economic conditions actually beingenjoyed by the Tribune which its competitor is not en-joying.With respect to strikers who returned to work on andafter February 10, 1986, the Union has fulfilled its duty.The Charging Party knew full well what the posted con-ditions of January 15, 1985,contained by way of wagesand conditions because it was party to joint negotiationswhich led to the formulation of those conditions andthey were posted in the Sun-Times'composing room aswell as theTribunecomposing room.In his letter ofSeptember 3, 1987, Donovan told Nettis that, to hisknowledge,this statement of conditions was still.postedat the Tribune.The Board has, on occasion,required a4 In its brief,the Respondent admits that the wages and conditions im-posed upon strike replacementsby the Tribuneare lower than those con-tained in the January 15,1985 statement of conditions which was postedin both composing rooms after impasse had been reached,and it furtherasserts that the Sun-Times is well awareof this fact Thisadmission sug-gests that the Union may be in possession of certain data concerning theTribune bargaining unit.party to produce information at the request of its bar-gaining adversary even though the information couldhave been obtained by the requesting party from an al-ternative source.However, it has never gone so far as torequire a party to produce information that the request-ing party had, or should have had,in its own file draw-ers.The Union in this case has no duty to serve as theCharging Party's file clerk.SeeTom's Ford,253 NLRB888 (1980).Out ofan abundance of caution the Union furnishedthe Charging Party at the hearing with another copy ofwhat the Charging Party posted on January 15, 1985, inits own plant, but this effort was simply an act of super-erogation.At the hearing in this case,theUnion alsogave the Sun-Times a copy of its letter,dated February10, 1986,inwhich striking Union members offered toreturn to work unconditionally.It is disingenuous of theCharging Party to claim that it did not know that thestrike at the Tribune had ended because Union membersin that composing room offered unconditionally to returntowork.At the hearing,Respondent's counsel statedthat its members went back to work under the terms ofthe letter of February 10 and that they are still workingunder those conditions.While statements of counsel arenot evidence,they are enough to place in issue the ques-tion of whether there are in fact other terms and condi-tions of employment in effect governing union-represent-ed members in the Tribune composing room. The Sun-Times senior vice president and general manager,Charles T. Price,testified that,as far as he knew, therewas no other collective-bargaining agreement coveringthe Tribune composing room(except for a contract re-ferred to in the record as the 1975 Supplement), and theCharging Party produced no evidence that returningstrikersmight be employed other than as Respondent'scounsel asserted.Previous statements that there wererumors abounding that Tribune composing room em-ployees were making less than Sun-Times' employees re-lated only to strike replacements,not to returning strik-ers. It would be an extraordinary intrusion into the pri-vacy of the Union and far beyond the terms of the Uni-formity of Agreement clause to use this state of facts tojustify a fishing expedition into the files of the Respond-ent, and I decline to do so.5Among the items requested by the Sun-Times in itsoriginal request for information were letters and docu-ments in the possession of the Union relating to fringebenefits paid at the Tribune to composing room employ-ees.Actual payments by the Tribune to joint union-man-agement benefit trust funds could have some bearingupon economic conditions in place at the Tribune andthus fallwithin the liberal discovery-type informationproducible under previous Board decisions.Accordingly,such data should be produced,if the Union officials havesuch data in their capacity as bargaining representative,as distinguished from their capacity as trustees of a trusta The Board has held that,to be entitled to information, an employermust advance something more than surmise or suspicion.Otherwise itwould have unlimited access to any and all data in the possession of theother partySouthern Nevada Home Builders Assn.,274 NLRB 350 (1984) 188DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDfund.Plasterers Local 346 (A. G. Brawner Plastering),273NLRB 1143 (1984).With respect to strike replacements, the Tribune hasrefused to bargain with the Union concerning those re-placements and claimsthat they are not even a part ofthe composing room bargaining unit.However, withgreat difficulty the Union has obtained certain data bear-ing upon the condition of strike replacements at the Trib-une which it intends to introduce(or has introduced) in arepresentation proceeding in support of its contentionthat replacementsat the Tribuneare in facta part of theunion-represented composing room unit.To the extentthat such data relates to wages, hours, and terms andconditions of employment of those employees which arecurrently in effect at the Tribune, they are produciblesince,even if the Tribune prevails in its bargaining unitcontention,such nonunit wages and conditions couldconceivably affect composing room costs and fall withinthe parametersof the Uniformity of Agreementclause inthe Sun-Times-Unioncontract.To this holding I make one exception.Some of thatdata is already in the hands of the General Counsel inanother case,yet the General Counsel is calling upon theRespondent to produce it twice, once in a collateral pro-ceeding and once in this one.Such a duty is onerous andburdensome.It is also an abuse of the processes of thisAgency for the General Counsel to demand somethingshe already has. The files in this case and in the com-plaint case outstanding against theTribune are bothunder the control of the same public official. She can, ifshe chooses, take the data from one file, copy it, andplace it in another, and her failure to do so has not beenjustified other than by the suggestion that no one has for-mally asked her to perform this ministerial act. I wouldexcuse the Respondent from furnishing in this case anydata it has also given to Board agents in any other case.Just as it is under no obligation to serve as file clerk tothe Charging Party, the Union is under no obligation toserve as a xeroxing clerk to the General Counsel.Respondent's failure to produce information which hasbeen determined above to be producible is a violation ofSection 8(a)(1) and (5).With respect to other data, theComplaint herein should be dismissed.On the foregoing findings of fact and upon the entirerecord herein considered as a whole, I make the follow-ingCONCLUSIONS OF LAW1.Chicago Sun-Times,Inc. is now and at all times ma-terial hereinhas been an employer engaged in commercewithin the meaning of Section2(2) of the Act.2.RespondentChicago Typographical Union No. 16 isa labor organizationwithin the meaning of Section 2(5)of the Act.3.All employees of the Chicago Sun-Times who areemployed in the composingroomat itsChicago,Illinoisplant, except for guardsand supervisorsas defined in theAct, constitutea unit appropriatefor collectivebargain-ing within the meaningof Section 9(b) of the Act.4.At all times material heretotheRespondent hasbeen the exclusivecollectivebargaining representativewithin the meaningof Section 9(a) of the Act for all ofthe employees employed in the unit set forth above inConclusion of Law 3.5.By failing and refusing to supply to the Sun-Times,upon its request,with certain data concerning fringe ben-efit payments made by the Chicago Tribune on behalf ofits composing room employees,and by failing and refus-ing to supply to the Sun-Times,upon its request,certaindata relating to wages,hours, and terms and conditionsof employment in effect respecting strike replacementshired by the Chicago Tribune in its composing room, theRespondent herein violated Sections 8(a)(1) and (5) ofthe Act.Said acts have a close,intimate,and substantialeffect on the free flow of commerce within the meaningof Section 2(7) of the Act.REMEDYHaving found that the Respondent has committed cer-tain unfair labor practices,Iwill recommendthat it berequired to cease and desist therefrom and to take otheractions designed to effectuate the purposes and policiesof the Act. I will require the Respondent to furnish theChicago Sun-Times with certain information which it re-quested and which has been discussed in detail above,and I will recommend that the Respondent be requiredto post the usual notice,advising its members of the re-sults in this case.On the basis of the foregoing findings of fact and con-clusions of law,Imake the following recommended6ORDERThe Respondent, Chicago Typographical Union No.16,Chicago, Illinois, itsofficers,agents, and representa-tives, shall1.Cease and desist from(a)Failing and refusing to provide the Chicago Sun-Times, Inc., with certain requested data relating to fringebenefits actually paid by the Chicago Tribune to Tribunecomposing room employees and other data respectingwages, hours, and terms and conditions of employmentactually in effect at the Chicago Tribune respecting re-placement employees hired by the Chicago Tribune in itscomposing room.(b) By any like or related means interfering with, re-straining,or coercing employees in the exercise of rightsguaranteed to them by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Furnish the Chicago Sun-Times with any informa-tion in its possession concerningfringebenefits paid tocomposing room employees at the Chicago Tribune, andany information in its possession concerning wages,hours, and terms and conditions in effect at the ChicagoTribune covering strike replacements hired to work insaid composing room.6 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec.102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. CHICAGO TYPOGRAPHICAL UNION 16 (CHICAGO SUN-TIMES)(b) Post at the Respondent's office in Chicago,Illinois,copies of the attached notice marked"Appendix"7 andsend to the Chicago Sun-Times,Inc., signed copies ofsaid notice for posting on the premises of the ChicagoSun-Times,Inc., if said employer is willing to do so.Copies of said notice,on forms provided by the RegionalDirector,shall be posted immediately upon receipt and7 If this Order is enforced by a judgment of a United States court ofappeals, the wordsin the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"PostedPursuantto a Judgment ofthe UnitedStates Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."189maintainedby theRespondent for 60 consecutive days inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said noticesare not altered,defaced,or coveredby any other materi-al.(c)Notify theRegional Director in writing within 20days from the dateof this Orderwhat steps the Re-spondent has takento comply.IT IS FURTHER RECOMMENDED that insofar as the com-plaint alleges matterswhich havenot been found to beviolationsof the Act,said complaint is dismissed.